TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00336-CV



                                 In re Christopher L. Graham




                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION

               Relator Christopher L. Graham has filed an application for writ of habeas corpus,

arguing that he was entitled to be released from custody on a personal recognizance bond pursuant

to section 21.002(d) of the government code, which allows an officer of a court who has been held

in contempt by a trial court “to be released on his own personal recognizance pending a

determination of his guilt or innocence.” See Tex. Gov’t Code § 21.002(d).

               Graham was twice held in contempt in two separate criminal cases, and the Presiding

Judge of the Third Administrative District assigned Judge Doug Shaver to preside over a show cause

hearing. See id. (presiding judge of administrative district shall assign judge other than judge who

issued contempt order to determine attorney’s guilt or innocence). Judge Shaver found Graham

guilty of contempt in one of the cases but determined that insufficient evidence supported the other

contempt order. Judge Shaver assessed punishment at fifteen days’ in jail and a $300 fine. See

id. § 21.002(b) (punishment for contempt of court shall not exceed $500 and six months’ in jail).

               Under section 21.002(d), an attorney or other officer of court held in contempt by a

trial court is entitled to be released on his personal recognizance “pending a determination of
his guilt or innocence.” Id. § 21.002(d). Because Judge Shaver held a hearing pursuant to

section 21.002(d) and determined that Graham committed contempt, Graham is not entitled to a

personal recognizance bond at this point.1 See id. We deny the petition for writ of mandamus. See

Tex. R. App. P 52.8(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Filed: June 12, 2014




       1
          Graham also complains that he should have been released on his personal recognizance
before Judge Shaver’s hearing was held. In his pre-hearing response to one of the show cause orders,
he asked that an administrative judge be appointed and “that if there is a finding of contempt that
[he] be afforded a personal recognizance bond.” Assuming that Graham’s request amounts to a
“proper motion,” see Tex. Gov’t Code § 21.002(d), Graham has since been found guilty of contempt
in a de novo hearing, and the issue of whether he was entitled to habeas relief pending that
determination is now moot.

                                                 2